NUMBER 13-08-00719-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE DANNY LEE CASTILLO



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam (1)


	Relator, Danny Lee Castillo, filed a petition for writ of mandamus in the above cause
on December 18, 2008, through which he contended that the trial court erred in refusing
to allow pro bono attorneys to participate in relator's defense at trial.  This Court requested
and received a response from the real party in interest, the State of Texas by and through
the District Attorney in and for Nueces County, Texas, and further received a reply brief
from relator.  Relator and the State have now filed a joint motion to dismiss the petition for
writ of mandamus.  
 The Court, having examined and fully considered the joint motion to dismiss, is of
the opinion that the parties have shown themselves entitled to the relief sought. 
Accordingly, the joint motion to dismiss is GRANTED, and this original proceeding is
DISMISSED without reference to the merits.  Relator's motion for emergency temporary
relief, previously filed in this cause, is DISMISSED as moot.  

								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 27th day of February, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).